Citation Nr: 0719863	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease, right knee.  

2.	Entitlement to service connection for depression, 
including as secondary to           the service-connected 
disabilities of gastroesophageal reflux disease and 
degenerative disc disease, lumbar spine, L4-L5. 

3.	Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.

4.	Entitlement to a rating higher than 10 percent for 
gastroesophageal reflux disease.  

5.	Entitlement to a rating higher than 20 percent for 
degenerative disc disease, lumbar spine, L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1989.       

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in             Columbia, South 
Carolina.  An August 2004 decision denied a claim for           
service connection for depression, including as secondary to 
service-connected gastroesophageal reflux disease (GERD) and 
lumbar degenerative disc disease (DDD).  Then in February 
2006, the RO denied claims for service connection for 
degenerative joint disease, right knee, and higher ratings 
for the GERD and         lumbar DDD conditions themselves.  
Also, the RO granted service connection        for bilateral 
pes planus, with a 10 percent disability rating -- effective 
as of          June 28, 2005.  The veteran appealed for a 
higher initial rating for this disorder. See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at others).  

In February 2007, to support his claims, the veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  


On the basis of the current evidence of record, the Board 
will decide the claims        on appeal for increased ratings 
for GERD, and DDD of the lumbar spine.   However, still 
further development is required on the remaining issues for 
consideration of service connection for a right knee disorder 
and depression,           and a higher initial rating for 
bilateral pes planus.  So regrettably, these claims              
are being remanded to the RO via the Appeals Management 
Center (AMC)              in Washington, D.C.  VA will notify 
the veteran if further action is required                on 
his part.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice 
discussing the evidence required to substantiate the claims 
for increased ratings for GERD and DDD, lumbar spine, 
including an explanation of whose responsibility -- his or 
VA's,           it was to obtain that supporting evidence and 
information.  Moreover, VA has fulfilled its duty to assist 
him in obtaining evidence relevant to the disposition of 
these claims.  

2.	As of February 9, 2007, the competent evidence demonstrates 
that the veteran's GERD involves persistent epigastric 
distress with dysphagia, pyrosis,                       and 
regurgitation, as well as substernal or arm or shoulder pain, 
and productive of considerable impairment of health.  

3.	The veteran's degenerative disc disease of the lumbar 
spine, has not involved  any instances of incapacitating 
episodes of intervertebral disc syndrome (IVDS).  Range of 
motion testing of the thoracolumbar spine also established 
forward flexion of the spine to 75 degrees, limited to no 
more than 60 degree by the presence of pain   -- with no 
additional lost range of motion due to functional loss. 





CONCLUSIONS OF LAW

1.	The criteria are met for a 30 percent rating, but no 
higher, for gastroesophageal reflux disease.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R.            §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10; 
4.114, Diagnostic Code (DC) 7346 (2006).

2.	The criteria are not met for a higher rating than 20 
percent for degenerative disc disease, lumbar spine, L4-L5.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59; 4.71a, DC 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  
Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above principles pertaining to the VCAA 
notice requirements for the development of a claim for VA 
compensation or other benefits, appropriate measures have 
been undertaken to apprise the veteran of the significance of            
the duty to notify and assist to his claims for increased 
rating for GERD,              and lumbar spine DDD 
conditions.  Preliminarily, through issuance of               
claim-specific notice letters sent to the veteran in October 
2005 and March 2006,   as well as the August 2006 statement 
of the case (SOC), each of the elements for satisfactory VCAA 
notice as set forth under the Pelegrini II decision were 
effectively met. 

By way of an initial October 2005 notice letter, the RO 
identified the general type of evidence necessary to 
substantiate his claims, i.e., that which showed that the 
service-connected disabilities at issue had undergone a 
worsening in severity.          The subsequently issued 
August 2006 SOC provided more detailed citation to     and 
explanation of the applicable rating criteria.  Also, the 
aforementioned        October 2005 correspondence set forth 
explanation as to the mutual responsibility between VA and 
the veteran himself to obtain further relevant evidence -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Enclosed was a 
copy of VA Form 21-4142 (medical authorization and release 
form) upon which he could identify further sources of 
evidence from private treatment sources.  Additionally,    a 
March 2006 follow-up correspondence contained substantially 
similar notice information.  Based upon these documents, the 
information provided therein was sufficiently comprehensive 
as to satisfy the first three elements of VCAA notice         
as specified under the Pelegrini II decision.

Additionally, the October 2005 correspondence included 
language requesting         that if the veteran had any 
further evidence in his possession that pertained to        
his appeal, to please send it to the RO.  The veteran was 
further notified that if he had any other evidence or 
information which he believed would support his claims, to 
notify that agency.  So the fourth and final element of VCAA 
notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the holding in the 
Dingess/Hartman decision.  He has thus received detailed 
notice concerning both the disability rating and effective 
date elements of             his claims.

As well as the consideration of the content of the notice 
provided, there is also           the requirement that the 
relevant notice information have been timely sent.              
The Court in Pelegrini II prescribed as the legal definition 
of timely notice a sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim 
on appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R.       § 
3.159(b)(1).  Here, the initial notice letter issued in 
October 2005 preceded issuance of the February 2006 rating 
decision on appeal, and hence met the criteria for timely 
notice.  Nonetheless, the March 2006 VCAA correspondence,                    
and Dingess/Hartman notification letter also issued that 
month, obviously were sent one-month later than rating 
decision in question.  So they would not be deemed timely 
under the above standard.    

This notwithstanding, the RO has nonetheless taken sufficient 
measures to assist with the development of the veteran's 
claims, such that any defect in the timing of the notice did 
not have any detrimental impact upon the continuing 
adjudication       of them.  Following the notice letters 
issued in March 2006, the veteran had ample opportunity to 
respond with additional evidence or argument prior to the             
August 2006 SOC continuing the denial of his claims, and 
October 2006 certification of these claims on appeal to the 
Board.  During this additional timeframe within which to 
submit evidence, the veteran provided a personal statement to 
the RO, and the additional VA outpatient clinical records 
were obtained on his behalf.  There is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there is additional relevant evidence that has not yet been 
obtained.  For these reasons, the Board finds that regardless 
of the timing of the subsequent VCAA notice letters, the 
veteran has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."             See Mayfield, 19 Vet. App. at 128, reversed 
and remanded, 444 F.3d 1328             (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  See, too, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).
Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's VA outpatient and clinical 
records over the past decade, and private treatments records 
from various sources.  He has also undergone VA examinations 
in connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claims, 
the veteran has provided several personal statements, and 
additional private medical records, consisting of a January 
2004 physician's statement and January 2005 chiropractor's 
statement.  He has also provided testimony during a 
videoconference hearing before the undersigned VLJ.  
38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).
Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A.	Gastroesophageal Reflux Disease

At present, the veteran's service-connected GERD is evaluated 
as 10 percent disabling, under the provisions of 38 C.F.R. § 
4.114, DC 7346, pertaining to a  hiatal hernia.  Essentially, 
the GERD condition at issue has been rated as analogous to 
the similar disorder of hiatal hernia, as there is no 
specific rating for that exact manifestation.  See 38 C.F.R. 
§ 4.27 (providing that an unlisted disease, injury or 
residual condition may be rated by analogy).  

According to DC 7346, a 10 percent rating is warranted for a 
hiatal hernia with          two or more of the symptoms for 
the 30 percent rating but of lesser severity.             A 
30 percent rating is assigned for a hiatal hernia 
characterized by persistently recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis (heartburn), 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, and productive of considerable impairment of 
health.  A maximum rating of               60 percent is 
warranted when the disorder is productive of symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.

Thus, in order to warrant the next higher rating of 30 
percent rating in this instance, there must exist competent 
evidence of a gastrointestinal disability involving recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, and as well, substernal or arm or shoulder 
pain, creating considerable impairment of health.  

Having reviewed the objective findings of record since the 
veteran's August 2005 claim for increased rating, there is 
sufficient degree of symptomatology to warrant  a 30 percent 
rating.  



Pertaining to the veteran's reports of VA outpatient 
treatment during this timeframe, these are relatively limited 
in depicting the extent of his condition, though they 
document his continuing use of prescription antacids.  The 
veteran underwent VA medical examination of the spine in 
January 2006, an addendum to which addresses in part his 
gastrointestinal symptoms.  It was observed that the veteran 
had intermittent heartburn and reflux since the mid-1970s, 
treated with miscellaneous antacids in the past and now 
ranitidine plus occasional antacids, the combination of which 
apparently relieved all of his symptoms most of the time.  
His disorder was considered to be well-controlled with 
medications.  

However, during the February 2007 Board hearing, a more 
comprehensive portrayal of the veteran's condition was 
obtained, depicting a series of symptoms including those of 
recurrent burning sensation going up the esophagus, pain in 
the arms and shoulders, and regurgitation all of which he 
maintained had a continuing effect  upon his physical well-
being and further represented a worsening of his condition.             
The Board finds this testimony to be a credible indication of 
the veteran's            current level of disability, and 
particularly in view of the fact that as stated below, 
additional background information of record concerning his 
condition (though not necessarily during the pendency of this 
specific claim) substantiates the occurrence of the symptoms 
described.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (discussing competence of claimant who is a layman to 
provide own observations on certain matters that do not 
require a medical background, or objective examination to 
establish a diagnosis and/or relevant symptomatology).  

Prior relevant evidence of record that corroborates the 
history of his condition, consists of the finding upon 
examination in January 2004, of GERD associated   with gas 
and bloating with reflux every day, mostly when recumbent, 
with choking, but no nausea or vomiting.  The veteran was 
then taking Prevacid.  VA clinical records throughout 2003 
and early-2004 likewise show continuing utilization of  two 
different varieties of prescription antacids, and of various 
adjustments to medication levels to more completely alleviate 
his symptoms.  Notably, there is a relatively contemporaneous 
report of evaluation for left arm and left shoulder pain, 
thought to have some correlation with his esophageal reflux 
disorder.                    These findings again, are 
admittedly outside of the relevant evaluation time period, 
but are nonetheless consistent with the type of 
manifestations he himself described. See 38 C.F.R. § 4.2 
("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.").  See also, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Hence, based upon the veteran's credible testimony, in 
context of his clinical history, and especially when 
resolving all reasonable doubt in his favor                  
(in accordance with 38 C.F.R. § 4.3), the criteria for the 
next higher 30 percent rating for his service-connected GERD 
have been met -- as of the February 2007 Board hearing that 
pertained to discussion of this condition.    

The propriety of his increased rating having been 
established, it further warrants mention that entitlement to 
the maximum rating of 60 percent has not been demonstrated.  
This is in the absence of competent evidence indicating that              
the veteran's GERD has been characterized by additional 
symptoms of material weight loss, and hematemesis or melena 
with moderate anemia, or for that matter, severe impairment 
of health.  

Accordingly, a higher schedular rating should be assigned for 
the veteran's GERD, effective from February 9, 2007.

B.	Degenerative Disc Disease, Lumbar Spine

The condition of degenerative disc disease, lumbar spine, at 
L4-L5, was rated at   the 20-percent level, as of the point 
in time at which the veteran's claim for increase was 
received in August 2005.  The applicable rating criteria 
under which the disorder was evaluated, was 38 C.F.R. § 
4.71a, DC 5243 -- pertaining to intervertebral disc syndrome.   

Effective September 26, 2003, VA revised the section of the 
rating schedule that addresses disabilities of the spine, 
including IVDS.  See 68 Fed. Reg.                51,454-
51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243.          Hence, this revised criteria will be 
considered in the adjudication of the            present 
claim.

This criteria has undergone various revisions over the past 
several years.              The criteria was first revised 
effective September 23, 2002, codified at                      
38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently,                 it was revised effective 
September 26, 2003 -- as part of the general revision for  
the evaluation of musculoskeletal disabilities of the spine, 
as mentioned above.          See 38 C.F.R. § 4.71a, DC 5243 
(2006) ("the newly revised criteria").

Effective September 26, 2003, under the newly revised 
criteria for IVDS,            this condition is to be 
evaluated according to a Rating Formula on the basis of      
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least         
1 week but less than 2 weeks - a 10 percent rating is 
warranted; if at least 2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -                   a 60 percent rating.  
Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  

In addition, though, the revised criteria provides that IVDS 
also may be rated               in accordance with the 
General Rating Formula for Diseases and Injuries of             
the Spine, which became effective in September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2006).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.
For the thoracolumbar spine, normal range of motion is 
defined as flexion from       0 to 30 degrees; extension from 
0 to 90 degrees; lateral flexion to 30 degrees          in 
either direction; and rotation to 30 degrees in either 
direction.  See 38 C.F.R.       § 4.71a, Plate V.  

On application of the preceding rating criteria to this case, 
the most comprehensive depiction of the veteran's lumbar disc 
disease for evaluative purposes is set forth in the report of 
a January 2006 examination.  The veteran then described 
having received ongoing treatment with anti-inflammatories, 
physical therapy and a back brace, all of which had helped to 
some degree but have not completely alleviated back pain.  
Since 2004, there had been little to no change in pattern, 
frequency or intensity of pain.  He would get pain with 
length walking or heavy lifting.  Strenuous activities caused 
increase in pain and stiffness, and infrequent flare-ups 
caused a 1/3 to 1/2 decrease in mobility, relieved by rest.  
There were no incapacitating episodes.   

A physical examination revealed normal posture and gait 
without the use of any assistive devices.  Spine curvature 
was normal, and there was no palpable spasm.  Tendon reflexes 
were normal and equal at knees and ankles.  Lower extremity 
strength and sensory responses were normal.  Straight leg 
testing produced ipsilateral low back pain with elevation of 
either leg beyond 40 degrees.  Range of motion testing 
indicated that the veteran had flexion to 75 degrees with 
pain beyond 60 degrees; and extension to 30 degrees, right 
lateral rotation 30 degrees, left lateral rotation 15 
degrees, and bilateral rotation 45 degrees all with pain at 
the extremes  of motion.  It was observed that the veteran 
had no pain on range of motion,             or flare-ups on 
any of the joints considered except as already stated.  The 
diagnosis rendered was that of disc protrusion at L5-S1, with 
impinging upon the left L5 nerve root.  

The contemporaneous records of VA evaluation and treatment 
show repeated clinical assessments of a lumbar disc 
condition, with no further details specified other than 
ongoing use of prescription medication.


The above portrayal of the veteran's lumbar spine disorder 
does not correspond to any higher evaluation than the current 
20 percent rating.  Initially, concerning the objective 
standards for rating IVDS, he is not shown to have any 
incapacitating episodes.  This particular finding is not 
inconsistent with the general treatment history, since a 
January 2004 examination noted one incapacitating episode of 
three-days duration in the preceding year -- equivalent to a 
10 percent rating in  and of itself under the newly revised 
IVDS criteria.   

Also, in regard to limitation of motion, as an alternative 
method for evaluating IVDS, the above examination indicates 
that the veteran was capable of forward flexion to 75 
degrees, with limitation to 60 degrees due to pain.  And 
there was no further evidence of loss of range of motion 
attributable to functional loss, such as resulting from 
weakness, incoordination or fatigability on repetitive use.  
So the examination findings were sufficiently responsive to 
the requirement that objective measurements of mobility take 
into account the effect of any functional loss.       See 
DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45.  It is 
also noted that during the entire time period under 
consideration, there is no indication of any disability 
involving, or comparable to, ankylosis of the lumbosacral 
spine,         which would otherwise correspond to a higher 
evaluation based upon the  applicable general rating formula 
for rating disorders involving the spine.             See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski,                 3 Vet. App. 259 (1992), (both 
indicating that ankylosis is complete immobility of the joint 
(here, in the spine) in a fixed position, either favorable or 
unfavorable).     

Thus, a 20 percent rating remains the most accurate and 
factually supported evaluation for lumbar disc disease under 
the VA rating schedule.

C.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected 
gastrointestinal disorder, or disc disease of           the 
lumbar spine, have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  As recently as a January 2006 
orthopedic examination, the veteran remained employed on a            
full-time basis.  In this regard, generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the several grades of disability.                 
See 38 C.F.R. § 4.1.  His service-connected conditions at 
issue also have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence  of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown,         9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

D.	Conclusion

For these reasons and bases, the Board is granting a higher 
30 percent rating            for GERD, effective from 
February 9, 2007, and is also denying an increased rating for 
lumbar disc disease.  With regard to those components of the 
veteran's claims for higher ratings for which the 
preponderance of the evidence disfavors an increase in 
service-connected compensation, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A higher 30 percent rating for gastroesophageal reflux 
disease is granted,                 from February 9, 2007 
onward, subject to the laws and regulations governing           
the payment of VA compensation benefits.

The claim for a rating higher than 20 percent for 
degenerative disc disease,          lumbar spine, L4-L5, is 
denied.  


REMAND

Further development action remains necessary pertaining to 
the additional claims for review of service connection for a 
right knee degenerative joint disease and depression, and a 
higher initial rating for pes planus, prior to resolution of 
these claims on their respective merits.  

This includes, preliminarily, a VA medical examination to 
confirm the existence   of a claimed right knee disorder, and 
whether that condition is objectively related  to service.  
The veteran's service medical records (SMRs) in particular 
reflect that in August 1976, the veteran sustained a right 
knee injury during participation             in a 
recreational sporting event.  A subsequent x-ray evaluation 
was negative.           A similar type of injury was noted in 
January 1989, at which point the veteran    was observed to 
have developed mild tendonitis of the right knee.  
Additionally,  the veteran himself has provided an account of 
an earlier knee injury during a recreational event having 
occurred in 1970.  Such information should be  considered 
relevant lay evidence in conjunction with the findings 
documented            in-service in determining relevant 
injury shown therein.  See Grottveit v. Brown,         5 Vet. 
App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).            Cf. Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of  the claimed disorder).

There is likewise evidence of current right knee 
symptomatology, potentially indicating the presence of the 
osteoarthritis condition claimed.  Treatment records from 
subsequent to service at the Charleston Air Force Base (AFB) 
in January 2004 indicate a history of right knee injury, with 
a continuing right knee pain, and MRI evidence of a meniscal 
tear.  Reports from the Columbia VA Medical Center (VAMC) 
similarly show since December 2003 continuing complaints and 
evaluation for right knee pain.  Under these circumstances, 
then, an examination        to determine the precise 
disability manifested, and whether such condition is           
service-related is necessary.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R.   § 3.159(c)(4) (2006) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

Regarding the claim for service connection for depression, 
including as secondary to various already service-connected 
disabilities, additional development similarly is required to 
address the issue of causation.  In this instance, an 
essential question presented is that of whether claimed 
depression has a secondary medical relationship to already 
service-connected disorders -- specifically, as claimed,            
to GERD, and DDD of the lumbar spine, L4-L5.  This would 
encompass consideration of a secondary relationship either on 
the basis of causation,                   or aggravation due 
to service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995); 38 C.F.R. § 3.310(a).  See also Anderson v. 
West, 12 Vet. App. 491, 495 (1999), citing Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

Previously, in September 2005, the veteran underwent a VA 
psychiatric examination in reference to this claim, which 
upon an interview with the veteran and review of the claims 
file, indicated the absence of an Axis I diagnosis         
(reserved for "clinical disorders, and other conditions that 
may be a focus of clinical attention" per the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV)), other than an 
indication of "post-military depression" -- which was 
considered beyond the purview of the examination since not 
manifested until several years post-service.  An Axis II 
diagnosis was provided of a personality disorder.  Contrary 
to the VA examiner's statement of "no diagnosis" under Axis 
I, however, the finding of post-service depression does in 
fact qualify as a current claimed disability for VA purposes 
since having been obtained within the past-few years.  There 
are similar private treatment records reflecting a present 
diagnosis of the same.

In any event, the record does not definitively address 
whether a current psychiatric disorder is causally related to 
service, or otherwise due to service-connected disability.  
On this subject, the September 2005 VA examiner expressed the 
opinion that he was unable to establish a nexus or link 
between the claimed in-service problems and current 
disability.  He further concluded that it was unlikely based 
on his research into the case history that the veteran 
developed a diagnosis of depression that was related to his 
GERD.  Nonetheless, no reference was provided  as to whether 
service-connected lumbar disc disease was a factor in the 
veteran's psychiatric condition; nor is it apparent that the 
RO has ever requested an opinion on this specific question.  

Notably, there is also on file a January 2005 statement from 
a private licensed clinical social worker, that he had been 
treating the veteran over the previous year for a depressive 
disorder, and that the veteran continued to see a 
psychiatrist for medicinal treatment of the condition.  It 
was observed that according to the veteran, his medical 
doctors had diagnosed him with a lower back dysfunction, and 
also         the condition of erectile dysfunction (ED) 
secondarily to the back disorder.             The social 
worker expressed the finding by his own assessment that the 
lower back dysfunction and related erectile dysfunction 
(itself, a service-connected disorder) had contributed to and 
exacerbated the depressive condition.  This opinion 
admittedly is supportive of the claim under consideration, as 
it postulates a secondary etiological relationship to 
service-connected disability on the basis of aggravation, but 
unfortunately, there is no means to determine its foundation, 
including if premised on an objective review of the record.  
This would include firsthand knowledge of the existence of 
the underlying already service-connected current medical 
conditions, other than entirely based upon the veteran's own 
report, as reflected in the above statement.  

This clinical social worker is competent to address various 
aspects of the veteran's psychological treatment.  See Goss 
v. Brown, 9 Vet. App. 109, 114-15 (1996)             (to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments).  However, a more 
thorough medical inquiry on etiology is still needed though 
for  the reasons stated.  And whereas the September 2005 
examination report reflects some lack of clarity on the issue 
of current diagnosis, the findings necessary to adjudicate 
the present claim should be obtained in the context of a new 
examination.  In providing the background needed as to both 
current diagnosis,       and causation (on a direct, and 
secondary basis), the examining provider will have the 
opportunity to take into account the assessment of the 
evaluating social worker on this subject.  See again, 
38 U.S.C.A. § 5103A(d).
Moreover, pertaining to the claim for a higher initial rating 
for bilateral pes planus, the veteran last underwent a VA 
examination for that condition in August 2005.  Following 
that evaluation, the RO in a February 2006 rating decision 
granted service connection for bilateral planus -- with an 
initial 10 percent assigned disability rating.  But he has 
since indicated during the February 2007 Board hearing that 
this disorder has substantially worsened in severity since 
the prior examination, approximately two-years ago.  So the 
Board finds that a more contemporaneous examination 
concerning his bilateral pes planus condition               
is warranted.  See Young v. Gober, 17 Vet. App. 460 (2000); 
Caffrey v. Brown,         6 Vet. App. 377 (1994).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the            Columbia 
VAMC since April 2006, and then  
associate all records obtained with the 
claims file.  

2.	Then schedule the veteran for an 
appropriate      VA medical examination 
concerning his claims for service 
connection for a right knee disorder 
and depression, and to determine the 
current severity of  his bilateral pes 
planus.   

With respect to the orthopedic 
examiner, this physician should 
initially indicate the current          
right knee conditions that the veteran 
has, including,             but not 
limited to, degenerative joint disease.              
In determining the extent of the 
medical conditions shown, all clinical 
tests and studies that are deemed 
necessary by the examiner (including x-
rays) should be performed.  Provided 
that at least one such right knee 
disorder is diagnosed, the examiner 
should then offer an opinion as to 
whether the condition(s) is/are at 
least as likely as not 
(i.e., 50 percent or greater 
probability) related to the veteran's 
military service --              taking 
into consideration his account of a 
1970            knee injury therein 
during a recreational event,             
in addition to the relevant 
documentation from service.  

Also, this examiner should set forth 
all findings necessary to evaluate the 
severity of service-connected bilateral 
pes planus.  The examiner should be 
provided a copy of the applicable 
rating criteria for evaluating pes 
planus, found at 38 C.F.R. § 4.71a, DC 
5276,           in order to ensure that 
his/her findings are pertinent to the 
applicable rating criteria for this 
disability.                   He or she 
should also offer an assessment as to 
the degree of severity attributable to 
any right foot disability as a whole, 
to the extent involving             pes 
planus and other relevant service-
connected disability --  to include the 
effect of osteoarthritic changes in the 
dorsal aspect of the left foot, which a 
prior August 2005 VA examiner already 
found to be secondarily related to pes 
planus.  If possible, please express 
this assessment as to severity of an 
overall foot disability in terms of 
moderate, moderately severe, severe, or 
even if applicable, as analogous to 
loss of use of the foot (per the 
criteria for evaluating foot injuries, 
at 38 C.F.R. § 4.71a, DC 5284). 

With respect to the psychiatric 
examiner, this physician should 
initially provide a diagnosis as to    
the nature and severity of any present 
acquired psychiatric disorder, 
including whether he currently has a 
depressive disorder.  If one or more 
psychiatric conditions are diagnosed, 
then the examiner is requested to opine 
as to whether the condition(s) is/are 
at least as likely as not related to 
the veteran's military service.  Also 
please indicate whether the diagnosed 
condition(s) is/are at least as likely 
as not the result of the veteran's 
already service-connected disabilities 
of GERD and lumbar disc disease, and 
any other relevant             service-
connected condition (he is presently 
also service-connected for the 
conditions of bilateral             pes 
planus, and erectile dysfunction).  
This includes indicating whether a 
psychiatric disorder was            
caused by or substantially aggravated 
(i.e., underwent a permanent worsening, 
not due to natural progression) due to 
service-connected disabilities.           
In providing this determination, it is 
requested that         the examiner 
please review the statement of a              
January 2005 licensed social worker 
pertaining to          the claimed 
psychiatric condition under 
consideration. 

To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.


3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claims for 
service connection for degenerative 
joint disease, right knee, and 
depression (including as secondary to 
GERD and DDD, lumbar spine conditions), 
as well as an initial rating higher 
than 10 percent for bilateral pes 
planus, in light of the additional 
evidence obtained.                        
In its further adjudication of the 
claim for service connection for 
depression, the RO (AMC) should   also 
take into consideration the recent 
regulatory amendment to the provisions 
on secondary service connection, for 
chronic aggravation of a nonservice-
connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  Also, 
continuing consideration is necessary 
as to whether the rating for the 
veteran's service-connected bilateral 
pes planus should be "staged."  
See Fenderson, 12 Vet. App. at 125-26.  
If the claims are not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






 Department of Veterans Affairs


